Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
generation unit – paragraph [0031], generation unit 251 within processing unit 250 of the image processing apparatus;
rendering unit – paragraph [0031], rendering unit 252 within processing unit 250 of the image processing apparatus;
printing unit – paragraph [0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2017/0243089) in view of Iwata et al. (US 2002/0163666).
(1) regarding claim 1:
Takenaka ‘089 discloses an image processing apparatus comprising: 
a generation unit configured to generate, based on print data, pieces of information to be used for generating intermediate data based on the print data (paragraph [0042]-[0043], where based on print data, pieces of the data (pages) and other information are generated in order to be used for intermediate data generation); and 
a rendering unit configured to generate the intermediate data using the pieces of information (paragraph [0050], where intermediate data (DL paragraph [0042]) is rendered using the information stored), and generate a raster image by performing rendering based on the generated intermediate data (paragraph [0036] and [0044], where the RIP rasterizes the intermediate data).
Takenaka ‘089 discloses all the subject matter as described above except store the pieces of information in an external storage device connected to the image processing apparatus;

Having a system of Iwata ‘666 reference and then given the well-established teaching of Takenaka ‘089 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takenaka ‘089 to include the limitations as taught by Iwata ‘666 because when there is some failure in a resulting print and reprinting is required, this arrangement does not require reactivation of the application program but utilizes the intermediate print file for reprinting (paragraph [0031]).

(2) regarding claim 2:
Takenaka ‘089 further discloses generates a raster image by performing rendering based on the stored intermediate data (paragraph [0036] and [0044], where the RIP rasterizes the intermediate data).
Takenaka ‘089 discloses all the subject matter as described above except wherein the rendering unit stores the generated intermediate data in the external storage device, 
However, Iwata ‘666 teaches wherein the rendering unit stores the generated intermediate data in the external storage device (paragraph [0042], where pieces of information and of the intermediate data is stored in an external storage device),
Having a system of Iwata ‘666 reference and then given the well-established teaching of Takenaka ‘089 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system 

(3) regarding claim 3:
Takenaka ‘089 discloses all the subject matter as described above except wherein the generation unit generates the pieces of information based on a drawing command generated from the print data.
However, Iwata ‘666 teaches wherein the generation unit generates the pieces of information based on a drawing command generated from the print data (paragraph [0177], where drawing commands are part of the pieces of information generated).
Having a system of Iwata ‘666 reference and then given the well-established teaching of Takenaka ‘089 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takenaka ‘089 to include the limitations as taught by Iwata ‘666 because when there is some failure in a resulting print and reprinting is required, this arrangement does not require reactivation of the application program but utilizes the intermediate print file for reprinting (paragraph [0031]).

(4) regarding claim 8:
Takenaka ‘089 further discloses a printing unit configured to print a raster image generated by the rendering unit (paragraph [0039], printer engine 108).

(5) regarding claims 9 and 10:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2017/0243089) and Iwata et al. (US 2002/0163666) as applied to claims above, and further in view of Ozawa (JP 2010-280084, English Abstract has been used throughout the rejection).
(1) regarding claim 4:
Takenaka ‘089 and Iwata ‘666 disclose all the subject matter as described above except wherein the pieces of information include filling information related to filling in a page, composition information related to composition of objects on a page, and edge information related to edges of objects on a page.
However, Ozawa ‘084 teaches wherein the pieces of information include filling information related to filling in a page, composition information related to composition of objects on a page, and edge information related to edges of objects on a page (in SOLUTION, where information regarding filling in a page, positions of the object in a page and edge information are obtained).
Having a system of Ozawa ‘084 reference and then given the well-established teaching of Takenaka ‘089 and Iwata ‘666, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takenaka ‘089 and Iwata ‘666 to include the limitations as taught by Ozawa ‘084 because it provides a technique by which electronic data including a lot of character objects and graphics objects can be rendered at a high speed (in PROBLEM TO BE SOLVED).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 5 disclose the unique and distinct limitations of “the generation unit generates the intermediate data using the pieces of information, and stores the generated intermediate data in the volatile memory; and upon occurrence of memory shortage in the volatile memory, the generation unit clears the volatile memory and subsequently stores the pieces of information in the external storage device, and the rendering unit generates the intermediate data using the pieces of information, and stores the generated intermediate data in the external storage device”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claim 6 depends on claim 5, therefore a similar analysis applies.
B. Claim 7 disclose the unique and distinct limitations of “in a case where an elapsed time period since start of a generation process of the intermediate data has reached or exceeded a threshold time period, the generation unit clears the volatile memory and subsequently stores the pieces of information in the external storage device, and the rendering unit generates the intermediate data using the pieces of information, and stores the generated intermediate data in the external storage device”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675